Exhibit AGREEMENT FOR PURCHASE AND SALE OF ASSETS THIS AGREEMENT IS MADE this 24TH day of August, 2005, by and between SUNCOAST NUTRICEUTICALS, INC., a Delaware corporation with its principal office at 17140 Collins Avenue, Suite 103, Sunny Isles Beach, FL 33160 (hereinafter referred to as "Purchaser"), and INTELLIGENT SECURITY NETWORKS, INC., a Delaware corporation with its principal office at 5nd Avenue, Boca Raton, FL 33496 (hereinafter referred to as "Seller"); and WITNESSETH: WHEREAS, the parties desire that Purchaser shall acquire certain Assets of the Seller more particularly described and set forth in Exhibit "A" annexed hereto (hereinafter referred to collectively as the "Assets"; and WHEREAS, it is intended that this transaction shall comprise the acquisition by Purchaser of substantially all of the property, assets, goodwill and business as a going concern of Seller as hereinafter provided, in exchange for a part of Purchaser's voting stock and assumption by Purchaser of certain debt of the Seller; NOW, THEREFORE, in order to consumate the transaction herein set forth and in consideration of the mutual benefits to be derived therefrom and of the mutual agreements hereinafter contained, the parties hereto do represent, warrant, covenant and agree as follows: 1.PURCHASE OF ASSETS.The Seller agrees to sell and the Purchaser agrees to purchase from Seller all right, title and interest in and to certain assets of the Seller related to Seller's business activities and operations, including 100% of the issued and outstanding capital stock of Caribbean Pacific Natural Products, Inc.(“CPNP”), trademarks, proprietary product formulations, all of which Assets are more particularly described and set forth in Exhibit "A" annexed hereto. 2.PURCHASE PRICE AND
